68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sylvester Earl CRENSHAW, Defendant-Appellant.
No. 95-6258.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1995.Decided:  Oct. 17, 1995.

Sylvester Earl Crenshaw, Appellant Pro Se.
Dean Arthur Eichelberger, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before RUSSELL, MURNAGHAN and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's motion to correct his sentence under Fed.  R. Crim P. 35.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Crenshaw, No. CR-93-285 (D.S.C. Jan. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED